UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6018


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAMON EMANUEL ELLIOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:97-cr-00053-PJM-1; 8:08-cv-03291-PJM)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.  Stuart A. Berman,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damon       Emanuel     Elliott        seeks    to    appeal       the    district

court’s    order       construing        his    motion      filed       under       18    U.S.C.

§§ 3600(a)(1)(A),           (g)(1)(2)(A)        (2006)     as     a    28    U.S.C.       § 2255

(2006) motion, and dismissing it as successive.                                The order is

not    appealable       unless     a    circuit      justice      or        judge    issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).                   A

certificate       of        appealability          will     not        issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)          (2006).        A    prisoner         satisfies        this

standard   by     demonstrating          that      reasonable         jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                  Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529
U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).          We   have   independently           reviewed         the     record    and

conclude       that    Elliott     has     not      made    the       requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court      and    argument        would   not        aid    the    decisional

process.

                                                                                     DISMISSED

                                               2